Exhibit 10.1
Form of Lock-Up Agreement
November 10, 2009
Stephens Inc.
111 Center Street
Little Rock, Arkansas 72201
     Re:       Proposed Public Offering by Simmons First National Corporation.
     The undersigned, an executive officer, director and/or stockholder of
Simmons First National Corporation, an Arkansas corporation, or one of its
subsidiaries (collectively, the “Company”), understands that Stephens Inc., as
representative (the “Representative”) of the several underwriters (the
“Underwriters”) named in the Underwriting Agreement (the “Underwriting
Agreement”) with the Company providing for the public offering of shares (the
“Shares”) of the Company’s Class A Common Stock, $0.01 par value per share (the
“Common Stock”). In recognition of the benefit that such an offering will confer
upon the undersigned as an executive officer, director and/or stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with the
Representative that, during a period of 90 days from the date of the
Underwriting Agreement, the undersigned will not, without the prior written
consent of the Representative, directly or indirectly, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any shares of the Company’s Common Stock or any
securities convertible into or exchangeable or exercisable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition, or
file any registration statement under the Securities Act of 1933, as amended,
with respect to any of the foregoing or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Common Stock, whether
any such swap or transaction is to be settled by delivery of Common Stock or
other securities, in cash or otherwise. If either (i) during the period that
begins on the date that is 15 calendar days plus three (3) business days before
the last day of the 90-day restricted period and ends on the last day of the
90-day restricted period, the Company issues an earnings release or material
news or a material event relating to the Company occurs, or (ii) prior to the
expiration of the 90-day restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 90-day restricted period, the restrictions set forth herein will continue to
apply until the expiration of the date that is 15 calendar days plus three
(3) business days after the date on which the earnings release is issued or the
material news or event related to the Company occurs.
     The Company agrees that it shall promptly notify the Representative of any
earnings releases, news or events that may give rise to an extension of the
initial restricted period.
     Notwithstanding the foregoing, the undersigned may transfer the
undersigned’s shares of Common Stock (i) as a bona fide gift or gifts, provided
that the donee or donees agree to be bound in writing by the restrictions set
forth herein, (ii) to any trust or family limited partnership for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that the trustee of the trust or general partner of the family limited
partnership, as the case may be, agrees to be bound by the restrictions set
forth herein, and provided further that any such transfer shall not involve a
disposition

 



--------------------------------------------------------------------------------



 



for value, (iii) pledged in a bona fide transaction outstanding as of the date
hereof to a lender to the undersigned, as disclosed in writing to the
Representative, (iv) pursuant to the exercise by the undersigned of stock
options that have been granted by the Company prior to, and are outstanding as
of, the date of the Underwriting Agreement, where the Common Stock received upon
any such exercise is held by the undersigned, individually or as fiduciary, in
accordance with the terms of this Lock-Up Agreement, (v) pursuant to Rule 10b5-1
plans of the undersigned in effect as of the date of the Underwriting Agreement,
or (vi) with the prior written consent of the Representative. For purposes of
this Lock-Up Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s Common Stock, except in compliance with this
Lock-Up Agreement. In furtherance of the foregoing, the Company and its transfer
agent are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.
     The undersigned represents and warrants that the undersigned has full power
and authority to enter into this Lock-Up Agreement. The undersigned agrees that
the provisions of this Lock-Up Agreement shall be binding also upon the
successors, assigns, heirs and personal representatives of the undersigned.
     The undersigned understands that, if the Underwriting Agreement does not
become effective, or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Common Stock to be sold thereunder, the
undersigned shall be released from all obligations under this Lock-up Agreement.
Notwithstanding anything herein to the contrary, this Lock-up Agreement shall
automatically terminate and be of no further effect as of 5:00 p.m. Central
Standard Time on February 8, 2010 if a closing for the offering of the Shares
has not yet occurred as of that time.
     This Lock-up Agreement shall be governed by and construed in accordance
with the laws of the State of Arkansas.
Very truly yours,
Signature:                                                             
Print Name:                                                             

 